Citation Nr: 1648399	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to September 3, 2012 for receipt of education benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel










INTRODUCTION

The Veteran served on active duty beginning in June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  As the Veteran is a resident of Virginia, jurisdiction of his claims file otherwise resides with the Roanoke, Virginia RO.

On his June 2014 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, via videoconference.  The hearing was scheduled for January 2015 and then rescheduled for April 2015, at which time the Veteran did not attend.  The Veteran has not contacted VA again with regard to a hearing; therefore, the Board considers the request to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2016).


FINDING OF FACT

On September 3, 2013, the Veteran relinquished his rights to receive benefits under the Montgomery GI Bill in lieu of benefits under the Post-9/11 GI Bill. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 2012 for receipt of educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. 
§§ 21.9520, 21.9550, 21.9625 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

VA has duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016).  However, in this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

II. Analysis

If an individual makes an election to receive education benefits under the post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill, VA will begin paying benefits under the post-9/11 GI Bill effective the later of certain events.  38 C.F.R. § 21.9625(l).  The enumerated events include "[o]ne year before the date the valid election request was received."  Id.    

The RO determined that the Veteran's post-9/11 GI Bill benefits should begin on September 3, 2012.  

In August 2013, the Veteran submitted a request for Chapter 33 education benefits (known as the post-9/11 GI Bill program).  Later that month VA informed him that to receive post-9/11 GI Bill benefits he would need to relinquish his right to Chapter 30 (Montgomery GI Bill) benefits.  He was provided a form to make his election between post-9/11 GI Bill and Montgomery GI Bill benefits.  On September 3, 2013 the Veteran sent VA an email requesting to relinquishing his right to Montgomery GI Bill benefits in lieu of post-9/11 GI Bill benefits.  The email contained the necessary information to make the election.  

In a March 2014 submission, the Veteran relates that he had been informed by his recruiter that he did not qualify for receiving the GI Bill benefits and so did not apply earlier.  He further indicated that a VA case manager had advised him in August 2013 that he should submit documentation of his school enrollment so that he could be given back-pay to cover the student loans he had taken out.  In his VA Form 9, the Veteran argues that he should be granted an earlier beginning date for his post-9/11 GI Bill benefits because he was misinformed about his eligibility and now has nearly $100,000 in educational debt. 

The Board sympathizes with the Veteran, but is unable to grant his claim.  By law, post-9/11 GI Bill benefits may be paid up to one year prior to the date such benefits were elected; there is no regulatory mechanism by which back pay may be granted.  See 38 C.F.R. § 21.9625(l).  The Board must follow the applicable law and regulations when deciding a claim for VA benefits.  Unfortunately, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that he relied on erroneous information supplied by his recruiter.  The Board is without authority to grant the appeal on an equitable basis and instead is constrained to follow the specific provisions of the law.  

The Board acknowledges the possibility that the Veteran received misleading advice from military personnel whose job it was to assist him.  However, even assuming that the Veteran correctly understood the information he was provided, VA is not bound by erroneous advice dispensed by government personnel.  Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Rather, the Board is required to follow VA's statutes and regulations and, under those statutes and regulations, has no authority to grant benefits on an equitable basis.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (even where VA misinforms a veteran regarding eligibility for benefits, the doctrine of equitable estoppel cannot be used to grant monetary benefits not authorized by statute), aff'd 86 F.3d 1178 (Fed. Cir. 1996); see also McTighe, 7 Vet. App. at 30. 

The law does provide for equitable relief when there has been administrative error, but such relief may only be granted at the discretion of the Secretary of VA.  38 U.S.C.A. § 503 (West 2014).  The Board offers no opinion on this matter but advises the Veteran that if he wishes to petition for equitable relief, he may file such a petition with the Secretary.  The Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

As the Board is bound by the applicable law and regulations, the appeal must be denied.  See 38 U.S.C.A. § 7104(c).  In this case, the Veteran relinquished his right to Montgomery GI Bill benefits in lieu of post-9/11 GI Bill benefits on September 3, 2013, and has been granted benefits beginning one year prior to that date, in accordance with 38 C.F.R. § 21.9625.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which the Veteran's claim for an earlier effective date can be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to September 3, 2012 to receive education benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


